Citation Nr: 0922721	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
peptic ulcer claimed as secondary to medication prescribed by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from July 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of VA.

The appellant participated in a Decision Review Officer 
hearing in November 2005.  A transcript of that proceeding 
has been associated with the appellant's claims file.

This claim was previously remanded by the Board in June 2006, 
May 2007 and July 2008 for additional evidentiary 
development.  Such having been accomplished, the appellant's 
claim is now before the Board for adjudication.


FINDING OF FACT

A preponderance of the medical and other evidence supports a 
conclusion that a peptic ulcer was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the appellant, nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to and following the initial 
adjudication of the appellant's claim, letters dated in 
October 2002, June 2003, February 2005, February 2006, July 
2006 and May 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  

Notice letters dated in March 2006 and July 2006 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  In fact, in statements 
dated in March 2006, April 2006, March 2007 and June 2007, 
the appellant stated that he had no further evidence to 
submit in support of his claim.

The appellant was afforded VA medical examinations and 
opinions in January 2007, February 2008 and October 2008 to 
obtain an opinion as to whether his peptic ulcer disease was 
the result of treatment at a VA medical center (VAMC).  
Further examination or opinion is not needed on the § 1151 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with treatment at a VAMC.  This is discussed in 
more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that, as part of his treatment for 
arthritis, VA prescribed him Naprosyn (a nonsteroidal anti-
inflammatory drug (NSAID)) to treat his pain.  As a result of 
this treatment, the appellant subsequently suffered from 
peptic ulcers that could have been avoided, had VA prescribed 
the appellant the appropriate combination of medications.  
Specifically, the appellant alleges that had he been 
prescribed Misoprostol or a proton pump inhibitor (PPI), he 
would not have suffered from peptic ulcers.

Pertinent Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).  To establish causation, the 
evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2008).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361 (c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the appellant was prescribed Naprosyn 
to treat his arthritis.  In April 1998, the appellant sought 
treatment at S.V.H. for melena.  At that time, he was found 
to have an actively bleeding duodenal apical ulcer.  
Treatment records indicate that this was most likely 
secondary to the appellant's Naprosyn use.  The appellant 
subsequently underwent an esophagogastroduodenoscopy with 
cauterization.  See private treatment records; S.V.H.; April 
1, 1998 - April 6, 1998.  Based on this history, it appears 
that additional disability did occur after VA medical 
treatment.  The Board will now turn to the matter of whether 
such additional disability was the result of carelessness, 
negligence or the like on the part of VA medical personnel; 
or whether such additional disability is the result of an 
event which was not reasonably foreseeable.

The Board will first address the question of foreseeability.  
The January 2007 VA examiner stated that a duodenal ulcer 
could have been caused both by the use of a NSAID as well as 
a H-pylori infection.  It was noted that NSAIDS, especially 
used in patients over the age of 60 and for a prolonged 
duration, increase the risk of developing NSAIDs-related 
gastrointestinal complications.  See VA examination report; 
January 6, 2007.  The October 2008 VA examiner also stated 
that the appellant was at increased risk for developing an 
ulcer due to his age.  It was noted that the highest risk for 
developing an ulcer caused by NSAIDs is a prior history of 
ulcers, which the appellant did not have.  The examiner 
opined that, given the timing of the ulcer and the fact that 
tests for helicobacter were negative, it was at least as 
likely as not that the appellant's duodenal ulcer was caused 
by the NSAID prescribed by the VAMC.  The examiner concluded 
that this event was reasonably foreseeable given how common 
this adverse effect is.  See VA medical opinion report, 
October 10, 2008.

Based on this medical evidence, the Board concludes that the 
appellant's development of a peptic ulcer was a foreseeable 
consequence of the use of a NSAID.

Turning to the matter of carelessness, negligence, etc., the 
January 2007 VA examiner stated that since the appellant was 
a high risk patient, perforation from aspirin and other 
NSAID-induced ulcers should have been considered for 
prophylaxis with Misoprostol or PPIs.  However, the examiner 
stated that not every patient who uses a NSAID develops 
peptic ulcer disease.  It was the examiner's opinion that the 
proximate cause of the appellant's disability was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar incident of fault on the part of VA in 
furnishing the medical treatment in question.  See VA 
examination report, January 6, 2007.

Further, the October 2008 VA examiner noted that the decision 
of whether to prescribe either Misoprostol or a PPI with a 
NSAID is based upon an assessment of the overall risk of 
developing an ulcer.  While it was again acknowledged that 
the appellant was at increased risk for developing an ulcer 
due to his age, this was the only risk factor.  The appellant 
did not have risk factors such as a prior history of ulcers, 
anticoagulant use, steroid use or multiple NSAID use.  
Because of this history, the examiner opined that the 
decision not to prescribe Misoprostol or a PPI did not 
represent carelessness, negligence, lack of proper skill or 
error in judgment.  See VA medical opinion report, October 
10, 2008.

The only evidence in the claims file serving to link the 
appellant's additional disability to carelessness, negligence 
or the like on the part of VA emanates from statements made 
by the appellant himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
appellant, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's statements in this 
regard are accordingly lacking in probative value.

Accordingly, the competent medical evidence of record 
indicates that the appellant's resulting peptic ulcer, 
although regrettable, was not due to carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA or to an event not reasonably foreseeable.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The competent medical evidence of record 
indicates that the appellant's additional disability is an 
expected side effect of treatment with NSAIDs.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
peptic ulcer, claimed as secondary to medication prescribed 
by VA, is denied.



____________________________________________
BARBARBA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


